Citation Nr: 0120361	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  95-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran had active military duty from July 13, 1970, to 
August 14, 1970.

This appeal was previously before the Board in May 1998, and 
was remanded in that month for further development of the 
evidence.  

The appeal was again before the Board in July 1999, when a 
decision was issued that denied the veteran's claim of 
service connection for a low back disability.  The veteran 
filed a timely appeal with respect to his issue to the U.S. 
Court of Appeals for Veterans Claims (the Court).  In 
November 2000, the General Counsel for the Department of 
Veterans Affairs filed an unopposed Motion for Remand, and 
for Stay of Proceedings (Appellee's Motion).  The effect of 
this Motion, which was granted by the Court, was to vacate 
the July 1999 Board decision, and to remand the issue of 
service connection for a low back disability for 
readjudication consistent with the considerations discussed 
in the Appellee's Motion.  By Order entered in December 2000, 
the Court vacated the July 1999 decision, and remanded the 
case to the Board.

As noted in the Appellee's motion, the veteran furnished 
additional evidence subsequent to the Board's July 1999 
decision, consisting of DD Form 4 (Enlistment Contract), and 
a February 2000 Program entitled "No Greater Love: The 
People of Kuwait, Proud to Remember."  By way of written 
correspondence in May 2001, the veteran waived his right to 
have this evidence reviewed by the agency of local 
jurisdiction prior to review by the Board.  See 38 C.F.R. § 
20.1304(c) (2000).  That waiver is valid, and the Board may 
proceed, reviewing all evidence of record.  Id.







FINDINGS OF FACT

1.  Pre-enlistment examinations reveal no low back 
disability, thereby raising a presumption of soundness. 

2.  Medical evidence of record, to include a statement from a 
VA physician who, pursuant to a Board request, reviewed the 
record and provided an opinion specifically for the purpose 
of determining whether the disability at issue was present 
before service, constitutes competent evidence that the 
veteran's low back disability preexisted service; and said 
medical evidence rebuts the presumption of soundness.  

3.  Competent and probative evidence shows that the veteran's 
low back disability did not chronically worsen during his 
active service.  


CONCLUSION OF LAW

The veteran's low back disability clearly and unmistakably 
preexisted service, and was not aggravated thereby.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Essentially, the veteran contends that he did not have a low 
back disorder prior to his active service, but sustained a 
back injury lifting heavy items while on kitchen duty, and 
injured his back again soon thereafter while playing 
football.  

The service medical records reflect no clinical finding of a 
low back abnormality at the time of the veteran's July 13, 
1970, entrance examination.  However, a July 18, 1979, 
service record, dated 5 days after the veteran went on active 
duty, indicates that the veteran complained of low back pain 
after having been assigned to kitchen duty.  An orthopedic 
examination on that day, as well as an examination and X-ray 
studies on July 20, 1970 (two days later), showed a diagnosis 
of symptomatic first degree bilateral spondylolisthesis at L-
5.  The medical records reveal that the veteran had low back 
pain while bending forward, but no other physical 
abnormalities were noted.  The July 1970 clinical reports 
contain notations that the low back disorder existed prior to 
service.  

On a July 23, 1970, Medical Board proceeding, the veteran 
reported that "because of my back, I couldn't get a job for 
the city of Kansas City, [Missouri]."  The Medical Board's 
physical examination report shows a diagnosis of bilateral 
spondylolisthesis at L-5, and noted that it existed prior to 
service.  In a July 1970 disposition form (DA Form 2496), the 
veteran requested a discharge from service.  He signed a 
statement acknowledging that he was erroneously enlisted for 
failing to meet physical fitness procurement standards, and 
was fully informed that he could be discharged for that 
reason.  

The veteran's claim of service connection for low back 
disability was received by the RO in March 1991.  By June 
1991 rating decision, the RO denied the claim, finding that 
the low back condition pre-existed the veteran's service and 
was not shown to have been permanently aggravated beyond the 
normal progression.  

Post-service medical records include a June 1991 letter from 
the veteran's private physician, H. O., M.D., to whom the 
veteran described an in-service low back injury sustained 
while playing football.  The private physician's examination 
of the veteran's spine revealed that flexion and extension of 
the dorsolumbar spine were present and full, as was lateral 
bending to the left and right.  All of the diagnostic and 
manipulative back and leg tests were within normal limits.  
Neurologically, the veteran was intact and he showed no 
evidence of any focal motor weakness in either lower 
extremity.  Dr. O. reported that X-ray studies of the 
veteran's lumbosacral spine revealed a deeply seated fifth 
lumbar vertebrae low between the iliac wings.  The physician 
noted that X-rays studies showed evidence of a complete 
fusion defect in the lamina of the fifth lumbar vertebrae, 
"a developmental anomaly," but did not show a particular 
spondylolisthesis because of a spondylolysis defect.  In his 
conclusion, the physician stated:

[I]t is the opinion of this examiner that 
after obtaining [the veteran's] history, 
carrying out the physical examination and 
interpreting the x-ray studies made, that 
the problem that this man is describing 
as having been first recognized in 1970 
in the U.S. Army apparently at that time 
was a spondylosis or fusion defect in the 
pars interarticularis of the fifth lumbar 
vertebrae.

In numerous statements submitted since he initiated his 
claim, and also at the February 1998 hearing before the 
undersigned Member of the Board, the veteran reported that 
the had not sustained any back problems prior to entering 
active military service.  He reiterated that shortly after 
entering active duty he experienced a "popping" sound in 
his back while performing kitchen duty.  He testified that he 
did not feel that much pain at the time, so he played touch 
football with friends later the same day, during which an 
individual landed on his back while the veteran attempted to 
catch a pass.  He stated that he was "temporarily 
paralyzed" from the neck down for 30 to 45 minutes after 
that incident.  The veteran has indicated that his back 
condition has progressively worsened since his separation 
from service.  

The veteran was afforded VA spine examination in April 1999.  
He described his in-service back injuries, and reported that 
he worked 20 years for a telephone company after his 
separation from service.  The physician reviewed the service 
medical records, and noted that the July 1970 Medical Board 
diagnosed first degree bilateral spondylolisthesis "which 
they correctly agreed was a pre-existing condition . . . ."  
The diagnosis was chronic back strain with spondylolisthesis 
bilaterally, based on his medical records.  When commenting 
on the etiology of the veteran's low back disorder, the VA 
examiner opined that it was "a congenital problem that 
existed before going into the Army."  When commenting on 
whether the veteran's low back disability was aggravated by 
his service, the examiner reported:

My opinion is that it was not aggravated 
by his one day in the kitchen doing KP 
and then going out and playing touch 
football, which sounds to me like he had 
more of a sprained back more than 
anything else.  Also the fact, if it is 
true, that he worked for 20 years for a 
telephone company as a lineman certainly 
tells me that the little incident in the 
Army certainly did not do much to keep 
him from doing that job.  I do not think 
there is any relationship with his 
present condition and his 32 days in the 
Army.

The Appellee's Motion reflects that the basis for the remand 
is for the Board to adjudicate the veteran' claim consistent 
with the requirements of the Court's opinion in Miller v. 
West, 11 Vet. App. 345 (1998), along with applicable VA 
regulations and other binding precedent, with respect to the 
issue of whether the presumption of soundness is applicable 
to the veteran's claim.  

In an Informal Brief received by the Court in August 2000, 
and in correspondence received by VA after the Court remanded 
this case to the Board, the veteran argued that VA 
misinterpreted the evidence of record in a discriminatory and 
biased fashion, resulting in prejudice against him.  
Regarding the contentions contained in the Informal Brief, 
the Appellee's Motion indicated that those issues are more 
appropriately addressed upon remand of the case to the Board.  
The Appellee's Motion also noted that subsequent to the July 
1999 Board decision, the veteran furnished additional 
evidence, consisting of DD Form 4 (Enlistment Contract), and 
a February 2000 Program entitled "No Greater Love: The 
People of Kuwait, Proud to Remember."  The additional 
evidence is negative for any pertinent or probative findings 
regarding the issue of service connection for a low back 
disability.  As said evidence appears directed toward his 
claims of discrimination and bias, it will be addressed in 
the "Additional Matters" section below.

Legal Criteria and Analysis

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. §§ 3.103, 3.159 (2000).  VA may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  See Veteran's Claims Assistance Act 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Here, the veteran was afforded VA examination in April 1999, 
and the RO has obtained his service medical records and the 
report generated on VA examination.  The claims file shows 
the RO has duly requested all medical records identified by 
the veteran, and no medical care provider has indicated that 
pertinent records exist which have not already been 
furnished.  In this case, the veteran was notified in the 
June 1991 rating decision that the preponderance of evidence 
showed that he had a preexisting low back disability that had 
not worsened as a result of his military service.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC) and supplemental statement 
of the case (SSOC), informed the veteran that evidence of in-
service aggravation of the low back disability was needed to 
substantiate his claim.  Moreover, he was informed in several 
letters since he initiated his claim that he needed to inform 
VA of any medical treatment he may have received for the low 
back disability so that records could be obtained.  

The Board concludes the discussions in the June 1991 rating 
decision, SOC, SSOC, letters sent to the veteran, along with 
the information given at the personal hearing informed him of 
the evidence needed to substantiate this claim and complied 
with VA's notification requirements.  Subsequent to the 
Court's Order vacating and remanding this case to the Board, 
the veteran was informed that he had 90 days from December 
26, 2000, in which to submit additional argument and evidence 
in support of his appeal.  The record indicates, and the 
Board concludes, that the veteran was adequately informed of 
the evidence necessary to support his claim, all relevant 
records identified were obtained, and sufficient medical 
evidence for a determination of the matter on appeal has been 
furnished.  The case was remanded by the Board in May 1998 
for the specific purpose of obtaining any additional relevant 
medical records and, following that remand, the veteran 
underwent a VA examination that included opinions on the 
questions at hand: Did the veteran's low back disability 
preexist service and, if so, was it aggravated during 
service.  That examiner interviewed the veteran, examined 
him, reviewed the record, and then provided unequivocal 
opinions.  There is no indication that other probative 
records exist which could be obtained, but have not already 
been furnished and the RO considered all of the relevant 
medical evidence in adjudicating the claim on the merits.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance is 
required in order to satisfy the duty to assist.

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.  

A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence to rebut the 
statutory presumption of soundness.  Miller v. West, 11 Vet. 
App. 345 (1998).  A signed statement by a veteran relating to 
the origin or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact.  38 C.F.R. 
§ 3.304(b)(3) (2000).  Other evidence will be considered as 
though such statement were not of record.  Id.

A notation of a history of disease at induction does not 
serve to show that the disease was "noted" on examination 
when the veteran was accepted for service.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995).  A veteran's account of pre-
service illness does not constitute competent medical 
evidence of a chronic pre-service disease, even when reported 
by medical examiners.  Miller, 11 Vet. App. at 348; see also 
LeShore v. Brown, 8 Vet. App. 406 (1995).

As noted in the Appellee's Motion, the Board is required to 
adjudicate the veteran's claim in light of all pertinent VA 
precedent, including the Court's decision in Miller, supra.  
In Miller, the appellant sought service connection for a 
psychiatric disorder, where although he indicated at the time 
of his induction examination that he had previously suffered 
from "depression or excessive worry," no preexistence of a 
psychiatric disorder was noted on the report of physical 
examination at his induction onto active duty.  After his 
entry onto active duty, however, a Medical Board diagnosed 
the veteran with schizophrenic reaction, existing prior to 
service, and recommended that he be discharged.  The Board 
found that the appellant's psychiatric condition clearly and 
unmistakably preexisted service, was not aggravated thereby, 
and therefore the presumption of soundness was rebutted.  In 
reversing and remanding the Board's decision, the Court 
stated that based on the record, the evidence supporting the 
Board's conclusion that the psychiatric condition existed 
prior to service consisted only of the medical records 
generated during the in-service Medical Board inquiry.  The 
Court found that the service medical record and a Medical 
Board report were not supported by any contemporaneous 
clinical evidence or recorded history in his record, and 
held, as set forth above, that a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence to rebut the presumption of soundness.

Significantly, the Federal Circuit clarified the Miller 
decision by noting that "[n]othing in the Court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  In 
Harris, the appellant relied on Miller to argue that the 
presumption of soundness may be rebutted only by 
contemporaneous pre-service clinical evidence or recorded 
history showing that he was suffering from the disorder in 
question before entering military service, and that the 
presumption cannot be rebutted by a physician's after-the-
fact opinion regarding the probably onset of the disease or 
condition.  In rejecting the argument, the Federal Circuit 
stated 38 U.S.C.A. § 1111 says nothing about the kind of 
evidence that can be used to rebut the presumption of 
soundness.  All that the statute requires is that the 
evidence, whatever it may be, must lead clearly and 
unmistakably to the conclusion that the injury or disease 
existed before the veteran entered the service.  The Federal 
Circuit when on to conclude that while contemporaneous 
clinical evidence or recorded history may often be necessary 
to satisfy the heavy burden of rebutting the statutory 
presumption of soundness, there is no absolute rule in the 
statute, the regulation, or case law requiring such evidence 
before the presumption can be rebutted.  Harris, 203 F.3d at 
1351.  

Here, the Board initially finds that pursuant to 38 C.F.R. 
§ 3.304(b)(3), the in-service signed statements of the 
veteran outlined above, arguably adverse to his interests in 
that they suggest his low back disability pre-existed 
service, will be given no force and effect in the Board's 
decision herein.  Thus, the remainder of the evidence of 
record will be considered as though such statements were not 
made.  38 C.F.R. § 3.304(b)(3); see also Miller, 11 Vet. App. 
at 348; LeShore, 8 Vet. App. 406.

As noted above, there was no clinical finding of a low back 
abnormality at the time the veteran's entrance onto active 
duty in July 1970.  Thus, the presumption of soundness is 
applicable to his claim.  In reviewing the totality of the 
evidence in this case, and with special attention given the 
directives of the Appellee's Motion, the Board finds that the 
veteran suffered from a low back disorder that pre-existed 
his active service.  The Board is cognizant of the Court's 
holding in Miller that a bare conclusion, even one written by 
a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence to 
rebut the presumption of soundness.  See Miller, 11 Vet. App. 
345 (1998).  However, in light of the Federal Circuit's 
clarification of Miller, inasmuch as it notes that 
"[n]othing in the Court's opinion suggests that without such 
evidence the presumption can never be rebutted," and 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be," see Harris, 
supra, the Board finds that the June 1970 Medical Board 
finding, in conjunction with the June 1991 opinion of the 
veteran's private physician and the April 1999 opinion of the 
VA physician, provide the requisite clear and unmistakable 
evidence constituting significantly more than a mere "bare 
conclusion," and establishes that the veteran's low back 
disability preexisted his active service.

The June 1991 letter from the veteran's private physician 
indicates that the low back condition was "first 
recognized" in June 1970.  As he expressly noted that the 
veteran's condition was a "developmental anomaly", it is 
apparent that the physician believed that the veteran's low 
back disability preexisted service.  An unequivocal opinion 
was given by the VA physician, who, after reviewing all the 
medical records, stated that the veteran's spondylolisthesis 
was a congenital problem that existed before he joined the 
Army.  By definition, a congenital disorder must have 
preexisted service and, here, the VA physician made it 
abundantly clear by stating both: The low back disability was 
congenital in origin and it preexisted service.  The 
examination and opinion were requested specifically to 
address the questions of whether the veteran's low back 
disability preexisted service and, if so, whether it was 
aggravated during service.  The VA physician reviewed the 
relevant medical evidence and, in an unequivocal opinion, 
concluded that the veteran's low back disability preexisted 
service.  While the Medical Board report and private 
physician's opinion also indicates that the veteran's low 
back disability was present prior to service, the Board finds 
that the recently obtained VA physician's opinion by itself, 
which was preceded by a review of the record, a detailed 
history from the veteran, and a clinical evaluation, is clear 
and unmistakable evidence that the veteran's low back 
disability preexisted service and, therefore, the presumption 
of soundness with respect to the veteran's low back 
disability is rebutted.  See 38 C.F.R. § 3.304(b); see Gahman 
v. West, 12. Vet. App. 406 (1999).  As there is clear and 
unmistakable medical evidence that the veteran's low back 
disability preexisted his active service, the Board must now 
consider whether his low back disability was aggravated by 
his active service.  

As noted above, if a disability is found to have preexisted 
service, then service connection may be predicated only upon 
a finding of aggravation during service.  38 C.F.R. § 3.306; 
Paulson v. Brown, 7 Vet. App. 466 (1995).  In this regard, 
the Appellee's Motion directs the Board to apply appropriate 
statutory and regulatory provisions, and case law, including 
the Court's holding in Maxson v. West, 12 Vet. App. 453 
(1999) (the presumption of aggravation is generally triggered 
by evidence that a preexisting disability has undergone an 
increase in severity in service).  Where there is no in-
service increase in severity, the presumption of aggravation 
does not apply.  Daniels v. Gober, 10 Vet. App. 474 (1997); 
Falzone, 8 Vet. App. at 402; Hunt, 1 Vet. App. at 296.  In 
this case, the Board finds that the competent evidence of 
record is devoid of any clinical finding establishing an 
increase in severity of the veteran's low back disability 
during service.  Therefore, the Board finds that the Board 
presumption of aggravation is not applicable.  See Maxson, 
supra.

After reviewing the record, the Board concludes further that 
a preponderance of the evidence is against finding that there 
was an increase in disability of the veteran's low back 
disorder associated with his active service.  While service 
medical records dated in July 1970 show that the veteran 
complained of back pain after performing kitchen duty, those 
service medical records do not show an increase in the 
underlying condition associated with the veteran's low back 
disability.  In fact, the July 20, 1970, physical examination 
revealed that the veteran simply had low back pain while 
bending; no other physical abnormalities were noted.  The 
Board again notes Dr. O.'s finding that the veteran's low 
back condition was "first recognized" in 1970, but his 
medical examination did not reflect a permanent aggravation 
of the low back disability.  To the contrary, the private 
physician's June 1991 examination of reported that all ranges 
of motion of the veteran's lumbar were present and full, all 
diagnostic and manipulative back and leg tests were within 
normal limits, and neurologically tests were essentially 
negative.  In fact, Dr. O. noted that his examination of the 
veteran's spine did not reveal any particular 
spondylolisthesis because of the spondylolysis defect.

Thus, the private physician's findings do not indicate that 
the veteran's low back condition had in any way chronically 
worsened due to his military service.  In addition, the VA 
examiner unequivocally stated that the veteran's condition 
had not chronically worsened or been permanently aggravated 
by his military service.  The VA physician's opinion was 
based on physical examination of the veteran (including a 
medical history), and the physician expressly noted that the 
claims folder was reviewed extensively.  The Board again 
notes that the April 1999 opinion of the VA physician was 
well-reasoned and a rationale for the opinion was provided.  

The Board further notes that the in-service Medical Board 
unequivocally concluded that the preexisting low back 
disability was not aggravated during the veteran's brief 
period of active duty.  Taken together, this medical evidence 
is competent evidence that supports the Board's conclusion 
that a preexisting low back disability was not chronically 
worsened during service.  See Gahman, supra.   

The Board notes that in his statements and his hearing 
testimony, the veteran has primarily focused on his assertion 
that his back condition did not preexist service.  He has 
also provided testimony concerning his current condition.  
However, he has offered very little in the way of evidence 
that addresses the issue of whether his back condition was 
chronically worsened by his service.  Although the veteran is 
certainly qualified to state that he did not experience a low 
back disorder prior to service, he is not qualified, as a 
layman, to state whether the underlying low back condition 
itself worsened during the period of time in question.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the medical evidence of record, including competent 
medical opinions that specifically address the issue at hand, 
simply does not support the veteran's claim, as it is 
essentially negative for establishing that any increase in 
severity was beyond the natural progress of the veteran's 
preexisting lumbar spine disability.  That is, the medical 
evidence does not show a worsening of the underlying low back 
condition during service.  Thus, the Board concludes that 
while the veteran experienced low back pain in July 1970, 
such pain was essentially temporary and not indicative of any 
increase in the underlying severity of the preexisting low 
back disability.  See Hunt, 1 Vet. App. at 297.

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable resolution 
of the veteran's appeal.



Additional Matters

In an Informal Brief submitted to the Court, and in 
correspondence furnished to VA after the Court remanded this 
case to the Board, the veteran appears to assert that his 
service personnel records have been altered to such a degree 
that he has suffered mental anguish by discrimination and 
bias.  He also alleges, in essence, that VA has acted 
prejudicially toward him.  Specifically, he contends that the 
Board, acting out of prejudice, discriminated against him by 
mischaracterizing and/or failing to thoroughly review the 
evidence in this case, thus prejudicing the veteran and his 
claim.  

As outlined above, the evidence submitted by the veteran 
subsequent to the July 1999 Board decision consists in part 
of DD Form 4 (Enlistment Contract), and a February 2000 
Program entitled "No Greater Love: The People of Kuwait, 
Proud to Remember."  The February 2000 Program simply 
outlines an annual remembrance ceremony honoring Persian Gulf 
War veterans, and us devoid of evidence pertinent to the 
either the veteran's low back claim or his allegations of 
discrimination and bias.  

Although the veteran alleges that VA has engaged in various 
deceptive and discriminatory practices with respect to his 
case, the Board finds that he has not substantiated such 
allegations.  All of the relevant was considered by the RO 
and by the Board.  The veteran disagrees with many of the 
facts and conclusions reached through VA adjudication; 
however, it has not been shown by any objective evidence that 
the findings and conclusions of VA since the inception of his 
claim were based on incorrect facts or other discriminatory 
factors such as personality or race.  The Board finds that 
the record is contrary to the veteran's complaints, since it 
indicates VA relied solely on medical records and opinions in 
rendering its findings and conclusions.  There is simply no 
evidence indicating that the medical evidence of record in 
this case is untrustworthy.  Inasmuch as the medical evidence 
relied upon in this case reflects personal examinations of 
the veteran by his private physician as well as VA examiners, 
and reflects that the veteran's medical history was obtained 
by all of the examining physician in large part through his 
own account, the Board finds the veteran's allegations of 
discrimination and bias unfounded. 

The Board also notes the veteran's contentions that his 
service records were either manipulated or falsified.  In 
support of this allegation he has furnished a copy of his DD 
Form 4 (Enlistment Contract).  The Board finds, however, that 
he has not supported this allegation with any evidence 
substantiating such a claim.  The Board informs the veteran 
that to the extent he disagrees with administrative records 
pertaining to his military service, he must raise that 
concern with the appropriate service department, not VA.  See 
10 U.S.C. § 1552(a)(1) (Secretary of a military department 
may correct any of his department's military records "to 
correct an error or remove an injustice"); see also Harvey 
v. Brown, 6 Vet. App. 416 (1994); Lauginiger v. Brown, 4 Vet. 
App. 214 (1993) (veteran must look to service department, not 
VA, in dispute over whether service records of radiation 
exposure are complete).


ORDER

Service connection for a low back disability is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

